LECHE, J.
Henry Redman owned a sawmill, situated in the parish of Vernon, and upon his leaving the state, several of his creditors attached the sawmill property. The present controversy involves a contest between the attaching creditors and the intervenors as to priority of right over the proceeds of sale of this property, which are insufficient to pay all creditors.
The trial judge found that Mrs. Crow, holder of a mortgage of two thousand dollars had a prior right to these proceeds by virtue of her mortgage, he further found no lien or privilege in favor of any of the othér creditors except such as arose from their attachments and he accordingly ordered the proceeds to be paid to Mrs. Crow.
This case has been on the docket of this court for over two years and was only finally and regularly submitted on March 17th of this year and without argument, oral or written.
From an examination of the record, it appears that the trial judge has properly disposed of the questions involved.
Where a case submitted without brief or argument and the record apparently -sustains the findings of the trial, court, the judgment should be affirmed and for -that reason the judgment herein is affirmed.. :